Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/17/2020 is made of a record. The submission is compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
    	Claims 1-18 are allowed. 
The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Collobert et al (U.S. Patent 8504361) and Perona et al (U.S. Patent 7280697) failed to teach or fairly suggest, receiving, from a neuromorphic event camera, two-dimensional spike streams as an input, wherein the two-dimensional spike streams are represented as an address event representation record; preprocessing, via one or more hardware processors, the address event representation record associated with at least one gestures from a plurality of gestures to obtain a plurality of spike frames; processing, by a multi layered convolutional spiking neural network, the plurality of spike frames to learn a plurality of spatial features from the at least one gesture, wherein each sliding convolutional window in the plurality of spike frames are connected to a neuron corresponding to a filter among plurality of filters corresponding to a filter block among plurality of filter blocks in each convolutional layer from 
3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       

Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8811726), (7152051), (6701016), (6236736) and (6028626).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12/16/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669